In the
          Court of Appeals
  Second Appellate District of Texas
           at Fort Worth
        ___________________________
             No. 02-22-00172-CV
        ___________________________

IN THE INTEREST OF M.B. AND L.C., CHILDREN



     On Appeal from the 322nd District Court
             Tarrant County, Texas
         Trial Court No. 322-687646-20


      Before Kerr, Bassel, and Womack, JJ.
      Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      K.B. (Mother) appeals from the trial court’s order terminating her parental

rights to her sons M.B. (Mark) and L.C. (Luke) 1 and awarding permanent managing

conservatorship of them to the Department of Family and Protective Services. 2 See

Tex. Fam. Code Ann. § 161.001(b)(1)(D), (E), (O), (P), (R), (b)(2). We will affirm.

      Mother’s appointed appellate counsel has filed a brief asserting that Mother’s

appeal is frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct. 1396,

1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort Worth 2003,

order) (holding that Anders procedures apply in parental-rights-termination cases), disp.

on merits, No. 2-01-349-CV, 2003 WL 2006583, at *2–3 (Tex. App.—Fort Worth May

1, 2003, no pet.) (per curiam) (mem. op.). The brief meets Anders’s requirements by

presenting a professional evaluation of the record and demonstrating why there are no

arguable grounds to be advanced on appeal. Mother’s counsel has certified to us that

he provided Mother with a copy of the Anders brief and informed her of her rights to




      1
       We use aliases to identify the parties. See Tex. Fam. Code Ann. § 109.002(d);
Tex. R. App. P. 9.8(b)(2).
      2
        Mark and Luke have different fathers. The trial court did not terminate Mark’s
father’s parental rights but found that appointing him as Mark’s managing conservator
was not in Mark’s best interest. The trial court did, however, appoint Mark’s father as
one of Mark’s possessory conservators. The trial court terminated Luke’s father’s
parental rights. Neither father has appealed.


                                           2
request and to review the appellate record, 3 to file a pro se response in this court, and

to seek review from the Texas Supreme Court. We also informed Mother that her

appointed appellate counsel had filed an Anders brief and gave her an opportunity to

examine the appellate record and to file a pro se response to the Anders brief. But

Mother did not file a response. The Department agrees with Mother’s counsel that no

meritorious grounds for appeal exist and thus has declined to file a responsive brief.

      In assessing the correctness of a compliant Anders brief’s conclusion that an

appeal from a judgment terminating parental rights is frivolous, we must

independently examine the appellate record to determine if any arguable grounds for

appeal exist. In re C.J., No. 02-18-00219-CV, 2018 WL 4496240, at *1 (Tex. App.—

Fort Worth Sept. 20, 2018, no pet.) (mem. op.); see also Stafford v. State, 813 S.W.2d

503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–23 (Tex. App.—

Fort Worth 1995, no pet.). We also consider the Anders brief itself and any pro se

response. In re K.M., No. 02-18-00073-CV, 2018 WL 3288591, at *10 (Tex. App.—

Fort Worth July 5, 2018, pet. denied) (mem. op.); see In re Schulman, 252 S.W.3d 403,

408–09 (Tex. Crim. App. 2008) (orig. proceeding).

      We have carefully reviewed counsel’s Anders brief and the appellate record.

Finding nothing in the record that could arguably support an appeal, we agree with

      3
       To that end, Mother’s counsel explained to Mother the process of obtaining
the appellate record; furnished her with a motion for pro se access to the record,
which lacked only Mother’s signature and the date; and provided her with our mailing
address and the motion’s filing deadline.


                                            3
counsel that Mother’s appeal is frivolous and without merit.4 See Bledsoe v. State, 178

S.W.3d 824, 826–27 (Tex. Crim. App. 2005); In re D.D., 279 S.W.3d 849, 850 (Tex.

App.—Dallas 2009, pet. denied). We will thus affirm the trial court’s order

terminating Mother’s parental rights to Mark and Luke.

       Mother’s counsel did not file a motion to withdraw, and the record does not

show good cause for withdrawal independent from counsel’s conclusion that the

appeal is frivolous. See In re P.M., 520 S.W.3d 24, 27 (Tex. 2016) (order); In re C.J., 501

S.W.3d 254, 255 (Tex. App.—Fort Worth 2016, pets. denied). Accordingly, Mother’s

counsel remains appointed in this appeal through proceedings in the supreme court5

unless otherwise relieved from his duties for good cause in accordance with Texas

      4
        Regarding the trial court’s Subsection (R) finding, Mother’s counsel states that
the evidence is sufficient to support that finding as to Luke but does not discuss
whether the evidence is sufficient to support that finding as to Mark. See Tex. Fam.
Code Ann. § 161.001(b)(1)(R) (permitting trial court to terminate parental rights on a
finding that a parent has “been the cause of the child being born addicted to alcohol
or a controlled substance, other than a controlled substance legally obtained by
prescription”). We have determined that the evidence is sufficient to support the trial
court’s findings as to both children on the other conduct-based grounds—
Subsections (D), (E), (O), and (P)—which makes it unnecessary to review the
sufficiency of the evidence supporting the Subsection (R) finding as to Mark. See In re
N.G., 577 S.W.3d 230, 235–37 (Tex. 2019); In re A.V., 113 S.W.3d 355, 362–63 (Tex.
2003). To the extent Mother’s counsel is implying that the evidence is insufficient to
support that finding and is thus implicitly requesting us to reform the judgment to
delete that ground, we decline to do so. See In re C.H., No. 02-17-00388-CV, 2018 WL
1755268, at *1 n.2 (Tex. App.—Fort Worth Apr. 12, 2018, pet. denied) (per curiam)
(mem. op.). But cf. R.J.O. v. Tex. Dep’t of Fam. & Protective Servs., No. 03-13-00478-CV,
2013 WL 6060778, at *1–2 (Tex. App.—Austin Nov. 13, 2013, no pet.) (mem. op.).
      5
       Mother’s counsel notes in his brief that he will move to withdraw as appellate
counsel in the supreme court.


                                            4
Family Code Section 107.016(2)(C). See P.M., 520 S.W.3d at 27–28; see also Tex. Fam.

Code Ann. § 107.016(2)(C).




                                                   /s/ Elizabeth Kerr
                                                   Elizabeth Kerr
                                                   Justice

Delivered: September 29, 2022




                                         5